Citation Nr: 0923926	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-24 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's claim that the character of his 
discharge is not a bar to basic eligibility for VA benefits 
(exclusive of health care under 38 U.S.C. Chapter 17) should 
be reconsidered and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The appellant had active military service from January 1970 
to September 1971.  The appellant's discharge was 
characterized as under other than honorable (OTH) conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant was scheduled for a videoconference hearing 
before the Board in May 2009.  He failed to report for the 
scheduled hearing without explanation and has not requested 
the hearing be rescheduled.  Therefore, his request for a 
Board hearing is deemed to be withdrawn. 


FINDINGS OF FACT

1.  An unappealed administrative decision in February 2005 
continued a prior unappealed determination that the character 
of the appellant's discharge is a bar to basic eligibility 
for VA benefits (exclusive of health care under 38 U.S.C. 
Chapter 17).

2.  Relevant service department records that existed at the 
time of the February 2005 decision were associated with the 
claims folder after the February 2005 decision.


CONCLUSION OF LAW

The criteria for reconsidering the Appellant's claim that the 
character of his discharge is not a bar to basic eligibility 
for VA benefits have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(c) (2008)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the February 2005 administrative decision continuing 
a prior determination that the character of the appellant's 
discharge is a bar to basic eligibility for VA benefits 
(exclusive of health care under 38 U.S.C. Chapter 17) was not 
appealed and therefore became final, relevant service 
department records that existed at the time of the February 
2005 decision were initially associated with the claims 
folder subsequent to the February 2005 decision.  Therefore, 
reconsideration of the Appellant's claim is in order.  See 
38 C.F.R. § 3.156(c).


ORDER

The Board having determined that reconsideration of the 
Appellant's claim that the character of his discharge is not 
a bar to basic eligibility for VA benefits (exclusive of 
health care under 38 U.S.C. Chapter 17) is warranted, the 
benefit sought on appeal is granted to this extent.  
  

REMAND

In the administrative decision on appeal, the RO denied 
reopening of the Appellant's claim based on its determination 
that new and material evidence had not been presented.  As 
set forth above, the Board has determined that the criteria 
for reconsidering the appellant's claim have been met.  
Therefore, the originating agency must address the claim on a 
de novo basis.  

In addition, the record does not reflect that the Appellant 
has been provided the notice required by 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159(b) (2008).  
This should be done before the originating agency decides the 
appellant's claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide to 
the appellant and his representative the 
notice required by 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate on a de novo basis the issue 
of whether the character of the 
appellant's discharge is a bar to basic 
eligibility for VA benefits (exclusive of 
health care under 38 U.S.C. Chapter 17).  
If the benefit sought on appeal is not 
granted to the Appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the Appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


